DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-20 in the reply filed on January 21, 2022  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 10 is objected to because of the following informalities:  The claim contains extraneous language.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-4, 8-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2,729,420 (Schenck).
As concerns claim 1, Schenck discloses an apparatus, comprising: a valve body defining an internal cavity (figure 2), a first passage 16, and a second passage 17; a plug 20 defining a third passage and being rotatable within the internal cavity to selectively permit communication of a fluid between the first and second passages via the third passage (via the ports 21); an insert 30 extending within the internal cavity between the valve body and the plug, the insert defining a first opening 31 aligned with the first passage of the valve body, a first interior surface, and a first circular seal extending circularly around the first opening and standing in relief against the first interior surface to sealingly engage the plug (there are inner and outer sealing areas 32, 33 above the ports at 16 and 17, and outer sealing areas at 34 and 35, the sealing areas are circumferentially continuous, thus circular); and a boot 50 connected to the valve body and including a first edge portion extending adjacent the first interior surface, the boot preventing, or at least reducing, rotation of the insert relative to the valve body when the plug rotates within the internal cavity (4:45-56); wherein migration of the fluid into an annular region between the insert and the plug is prevented, or at least reduced, by the sealing engagement of the first sealing surface with the plug (4:10-15).
As concerns claim 3, Schenck discloses the apparatus of claim 1, wherein the insert further defines a second opening aligned with the second passage of the valve body, a second interior surface, and a second circular seal extending circularly around the second opening and standing in relief against the second interior surface to sealingly engage the plug (see figure 1, sealing areas 33 and 35 on both sides of the insert, the passage is shown at 31).
As concerns claim 4, Schenck discloses the apparatus of claim 3, wherein migration of the fluid into the annular region between the insert and the plug is prevented, or at least reduced, by the respective sealing engagements of the first and second circular seals with the plug (4:10-15).
4:50-56).
As concerns claim 9, Schenck discloses the apparatus of claim 8, wherein the first projection includes first and second side surfaces, and the boot includes first and second edge portions extending adjacent the first and second side surfaces, respectively, of the first projection (figure 3).
As concerns claim 11, Schenck discloses the apparatus of claim 8, wherein: the insert further defines a second opening 31 aligned with the second passage of the valve body, a second interior surface, and a second projection at least partially defining the second interior surface; and the boot is interlocked with the second projection of the insert to prevent, or at least reduce, rotation of the insert relative to the valve body when the plug rotates within the internal cavity (figure 3, also see figure 7).
	As concerns claim 12, Schenck discloses the apparatus of claim 11, wherein: the first projection includes first and second side surfaces, and the boot includes first and second edge portions extending adjacent the first and second side surfaces, respectively, of the first projection; and the second projection includes third and fourth side surfaces, and the boot includes third and fourth edge portions extending adjacent the third and fourth side surfaces, respectively, of the second projection (figure 3 and figure 7, as there are two of the edge portions shown).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenck in view of US 3,061,267 (Hamer).
	As concerns claim 2, Schenck discloses the apparatus of claim 1, but lacks to explicitly disclose wherein the insert comprises a first segment including the first interior surface, the first opening, and the first circular seal. Nevertheless, Hamer discloses this configuration, disclosing an apparatus wherein the insert comprises a first segment including the first interior surface, the first opening, and the first circular seal (note the segmented insert of figure 2a). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have the insert configured as segmented in the valve to obtain the predictable result of enabling individual replacement of the seals.
	As concerns claim 5, Hamer discloses the apparatus of claim 3, wherein the insert comprises a first segment including the first interior surface, the first opening, and the first circular seal, and a second segment including the second interior surface, the second opening, and the second circular seal (figure 2a).
	As concerns claim 6, Hamer discloses the apparatus of claim 5, wherein the insert further comprises third and fourth segments interconnecting the first and second segments so that, in combination, the first, second, third, and fourth segments surround the plug (figure 2A).
	As concerns claims 10 and 13, the modifications to the boot would be an obvious matter of design choice depending on the configuration of the insert.
figure 2a).
	As concerns claim 15, Hamer discloses the apparatus of claim 14, wherein the insert further comprises third and fourth segments interconnecting the first and second segments so that, in combination, the first, second, third, and fourth segments surround the plug (Id.).
	Claim Rejections - 35 USC § 103
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenck, as modified, and further in view of US 2013/0233560 (Davidson).
As concerns claims 7 and 16, the combination discloses the apparatus of claims 1 and 8, but lacks to explicitly disclose the apparatus further comprising: a flow iron section adapted to be positioned between a hydraulic fracturing pump and a wellhead, the flow iron section comprising one or more of a pressurization manifold connected to the hydraulic fracturing pump, a hydraulic fracturing tree connected to the wellhead, and a distribution manifold connected between the pressurization manifold and the hydraulic fracturing tree; wherein the valve body is connected to the flow iron section so that the plug is rotatable within the valve body to selectively permit communication of a hydraulic fracturing fluid from the hydraulic fracturing pump to the wellhead via at least the flow iron section and the third passage. Nevertheless Davidson disclose an appropriate fracturing system comprising: a flow iron section adapted to be positioned between a hydraulic fracturing pump and a wellhead, the flow iron section comprising one or more of a pressurization manifold connected to the hydra8ulic fracturing pump, a hydraulic fracturing tree connected to the wellhead, and a distribution manifold connected between the pressurization manifold and the hydraulic fracturing tree; wherein the valve body is connected to the flow iron section so that the plug is rotatable within the valve body to selectively see figure 1, showing the manifolds between the pumps and the frac tree, also see 0005 disclosing how plug valves are disposed within the flowlines of a fracturing operation). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to predictably use the valves in a hydraulic fracturing system.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Schenck.
As concerns claim 17, Davidson discloses an apparatus, comprising: a flow iron section adapted to be positioned between a hydraulic fracturing pump and a wellhead, the flow iron section comprising one or more of a pressurization manifold connected to the hydraulic fracturing pump, a hydraulic fracturing tree connected to the wellhead, and a distribution manifold connected between the pressurization manifold and the hydraulic fracturing tree; and a plug valve connected to the flow iron section (see figure 1 and 0005), but lacks to expressly disclose the plug valve comprising a valve body and a plug, the plug defining a first passage and being rotatable within the valve body to selectively permit communication of a hydraulic fracturing fluid from the hydraulic fracturing pump to the wellhead via at least the flow iron section and the first passage, the first passage having an inner diameter that is equal to, or greater than, about 5-1/8 inches. Nevertheless Schenck discloses a suitable plug valve comprising a valve body 10 and a plug 20, the plug defining a first passage and being rotatable within the valve body to selectively permit communication of a hydraulic fracturing fluid from the hydraulic fracturing pump to the wellhead via at least the flow iron section and the first passage 16, the first passage having an inner diameter that is equal to, or greater than, about 5-1/8 inches (the specific diameters of the flow passages are not disclosed, nevertheless it would be obvious to configure the valve with flow paths that match the piping diameters). It would have been considered obvious to one of 
As concerns claim 18, Schenck discloses the apparatus of claim 17, wherein the valve body further defines second and third passages configured to communicate with one another via the first - 29 -Docket No. 637991-1228 passage of the plug when communication of the hydraulic fracturing fluid is selectively permitted from the hydraulic fracturing pump to the wellhead via at least the flow iron section and the first passage (the third passage is the passage through the plug).
As concerns claim 19, Schenck discloses the apparatus of claim 18, wherein the plug valve further comprises an insert 30 extending between the valve body and the plug, the insert defining an opening 31 aligned with the first passage of the valve body, an interior surface, and a sealing surface extending around the opening and standing in relief against the interior surface to sealingly engage the plug (sealing surfaces are shown at 33 and 35).
	As concerns claim 20, Schenck discloses the apparatus of claim 18, wherein the plug valve further comprises: an insert 30 extending within the valve body between the valve body and the plug 20, the insert defining an opening 31 aligned with the first passage of the valve body, and interior surface, and a projection 48 at least partially defining the interior surface; and a boot 50 connected to the valve body interlocked with the projection of the insert to prevent, or at least reduce, rotation of the insert relative to the valve body when the plug rotates within the valve body (see figure 3, figure 7 and 4:45-56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,133,722 (McGuire et al.) discloses a plug valve with a segmented inserted, and circular seals arranged in grooves in the ports. US 2006/0027779 A1 (McGuire et al.) discloses a plug valve including a plug 40 with replaceable seal inserts (see figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679